IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DELAWARE RIVERKEEPER NETWORK,               :   No. 248 WAL 2019
CLEAN AIR COUNCIL, DAVID DENK,              :
JENNIFER CHOMICKI, AND JOANN                :
GROMAN,                                     :   Petition for Allowance of Appeal
                                            :   from the Order of the
                   Petitioners              :   Commonwealth Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
MIDDLESEX TOWNSHIP ZONING                   :
HEARING BOARD,                              :
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PENNENERGY RESOURCES, LLC,                  :
MIDDLESEX TOWNSHIP, AND ROBERT              :
G. GEYER,                                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.